                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

    JOHN DAVID BAKER,                    No. 18-cv-3820 (NLH) (AMD)

              Plaintiff,

         v.                                       OPINION

    THOMAS KANE, et al.,

              Defendants.


APPEARANCE:
John David Baker, No. 57359-018
FCI Fort Dix
P.O. Box 2000
Fort Dix, NJ 08640
     Plaintiff Pro se

HILLMAN, District Judge

        Plaintiff John David Baker, a prisoner presently

incarcerated at Federal Correctional Institution (“FCI”) Fort

Dix in Fort Dix, New Jersey, seeks to bring a civil rights

complaint pursuant to Bivens v. Six Unknown Federal Narcotics

Agents, 403 U.S. 388 (1971), 1 against Thomas Kane, the acting

Director for the Federal Bureau of Prisons, and David Ortiz, the




1 In the Complaint, Plaintiff states that he is bringing suit
pursuant to 42 U.S.C. § 1983. ECF No. 34 at 4. Sections 1983
does not apply to claims brought against the United States and
its employees. See Brown v. Philip Morris, Inc., 250 F.3d 789,
800 (3d Cir. 2001). The Court thus construes Plaintiff’s
Complaint as being brought pursuant to Bivens, the appropriate
avenue for which to bring civil rights claims against federal
employees. See id.
                                     1
Warden of FCI Fort Dix.     Plaintiff alleges claims of mail

tampering and retaliation.     ECF No. 34.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. §§ 1915(e)(2) and 1915A to determine whether it

should be dismissed as frivolous or malicious, for failure to

state a claim upon which relief may be granted, or because it

seeks monetary relief from a defendant who is immune from such

relief.   For the reasons set forth below, the Court will dismiss

the Complaint without prejudice for failure to state a claim,

with leave to amend.   28 U.S.C. §§ 1915(e)(2)(b)(ii) and

1915A(b)(1).

BACKGROUND

     Plaintiff initiated this matter by filing an emergency

motion for a temporary restraining order in the U.S. District

Court for the District of South Carolina, without also filing a

complaint.   ECF No. 1.    The Court there denied the motion and

directed Plaintiff to bring his action into proper form by

filing a complaint to comply with Federal Rule of Civil

Procedure 3.   ECF No. 30.    Thereafter, Plaintiff filed the

Complaint.   ECF No. 34.

     The allegations contained in the Complaint are sparse.

Plaintiff describes his claims as mail tampering and

retaliation, and “[a] multitude of retaliatory acts including

mail tampering, retaliatory shakedowns and intimidation.”       Id.

                                   2
at 6, 7.   Plaintiff states that he is asserting claims under the

First Amendment regarding access to the courts and the Eighth

Amendment for cruel and unusual punishment.      Id. at 34.   He

provides no factual detail to support his claims.

     Plaintiff lists as defendants Thomas Kane, the acting

director of the Federal Bureau of Prisons, David Ortiz, the

Warden of FCI Fort Dix, Officer Ruffin, a counselor at FCI Fort

Dix, and Officer Halterman, also a counselor at FCI Fort Dix.

Id. at 2-3.   He seeks to sue these defendants all in their

official and not individual capacities.    Id.    As for the relief

he requests, Plaintiff would like the Court to “sanction the BOP

as it deems necessary.”    Id. at 6.

STANDARD OF REVIEW

     Sections 1915(e)(2) and 1915A require a court to review

complaints prior to service in cases in which a plaintiff is

proceeding in forma pauperis and in which a plaintiff is

incarcerated.   The Court must sua sponte dismiss any claim that

is frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief.    This action is subject to sua

sponte screening for dismissal under 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A because Plaintiff is proceeding in forma pauperis and

is also incarcerated.    See ECF No. 45 (granting in forma

pauperis application).

                                  3
     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.   Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).   “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”    Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).    “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

DISCUSSION

     In the Complaint, Plaintiff states that he wishes to sue

the defendants in their official capacities only.    An action

against government officials in their official capacities

constitutes an action against the United States, and Bivens

claims against the United States are barred by sovereign

immunity, absent an explicit waiver.   See FDIC v. Meyer, 510

U.S. 471, 483 (1994); Jaffee v. United States, 592 F.2d 712, 717

(3d Cir. 1979); Lewal v. Ali, 289 F. App’x 515, 516 (3d Cir.

2008) (noting that a Bivens action can be maintained against a

defendant in his or her individual capacity only).    As such,

                                4
Plaintiff fails to state any claim upon which relief may be

granted, and the Complaint must be dismissed.

     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”   Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).   The Court will

grant leave to amend in order to allow Plaintiff an opportunity

to replead his claims against the defendants in their individual

capacities to the extent that he wishes to do so. 2

CONCLUSION

     For the reasons stated above, the Complaint is dismissed

without prejudice for failure to state a claim, with leave to

amend granted.   An appropriate order follows.



Dated: November 20, 2018                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J




2 Although the Court dismisses this action based on sovereign
immunity as the defendants cannot be sued in their official
capacities, the Court notes that the Complaint is devoid of
factual allegations despite Plaintiff providing detailed facts
in his briefing to support his motion for a temporary
restraining order and related proceedings. Plaintiff is
reminded that pleadings may not be supplemented by letter,
briefs, or other submissions. Any proposed amended complaint
must contain all of Plaintiff’s factual allegations and legal
claims in one short and plain statement. Fed. R. Civ. P. 8(a).
                                 5
